DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Feimster (Reg#57,781) on July 1, 2021.

In claims:
Claim 1: (Currently amended) A computer-implemented method, comprising:
receiving a process model that defines a flow of a process used to achieve a particular end result via a plurality of components distributed across disparate systems, wherein the process model includes an indication of the plurality of components of the process and connections therebetween, each component comprising a specific task, step, routine, 
receiving search indicators for the plurality of components of the process, each of the search indicators indicating a search query for searching data related to a particular component that, when executed, provides data related to the particular component of the plurality of components of the process;
receiving component attributes for the plurality of components of the process, each of the component attributes indicating data to be captured by machine data searches associated with the corresponding component, the component attributes including a first component attribute associated with a first component and a second component attribute associated with a second component, wherein the first component and the second component perform sequential operations in the flow of the process;
receiving a relationship indicator indicating a relationship between the first component and the second component; 
generating an augmented process model that augments the process model to associate, in the process model, the search indicators, the component attributes, and the relationship indicator with the first component and the second component; and
the first component attribute associated with the first component to obtain data associated with the first component and to subsequently initiate a search via a second search indicator and  the second component attribute associated with the second component to obtain data associated with the second component.

Claim 13: (Currently amended) At least one computer storage medium having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to: 
receive a process model that defines a flow of a process used to achieve a particular end result via a plurality of components distributed across disparate systems, wherein the process model includes an indication of the plurality of components of the process and connections therebetween, each component 
receive search indicators for the plurality of components of the process, each of the search indicators indicating a search query for searching data related to a particular component that, when executed, provides data related to  the particular component of the plurality of components of the process;
 receive component attributes for the plurality of components of the process, each of the component attributes indicating data to be captured by machine data searches associated with the corresponding component, the component attributes Page 5 of 20Application No. 15/339,787Attorney Docket No. SP0198.01US/265343 Response Filed: 03/29/2021 Reply to Office Action of: 01/01/2021 including a first component attribute associated with a first component and a second component attribute associated with a second component, wherein the first component and the second component perform sequential operations in the flow of the process; receive a relationship indicator indicating a relationship between the first component and the second component; 
generate an augmented process model that augments the process model to associate, in the process model, the search indicators, the component attributes, and the relationship indicator with the first component and the second component; and 
execute the augmented process model to initiate a process instance of the process, wherein the process instance is assigned a unique identifier to monitor a state associated with the process instance, wherein the process instance identifier associates process instance data corresponding with the disparate systems with the process instance, wherein the process instance executes the the first component attribute associated with the first component to obtain data associated with the first component and to subsequently initiate a search via a second search indicator and the second component attribute associated with the second component to obtain data associated with the second component.

Claim 25: (Currently amended) A computer-implemented system comprising: one or more processors; and 
one or more non-transitory computer-readable storage media, coupled with the one or more processors, having instructions stored thereon, which, when executed by the one or more processors, cause the computing system to: 
receive a process model that defines a flow of a process used to achieve a particular end result via a plurality of components distributed across disparate systems, wherein the process model includes an indication of the plurality of components of the process and connections therebetween, each component comprising a specific task, step, routine, subprocess, or gateway of the process performed across the disparate systems; Page 8 of 20Application No. 15/339,787Attorney Docket No. SP0198.01US/265343 Response Filed: 03/29/2021 Reply to Office Action of: 01/01/2021 
receive search indicators for the plurality of components of the process, each of the search indicators indicating a search query for searching data related to a particular component that, when executed, provides data related to the particular component of the plurality of components of the process; 

receive a relationship indicator indicating a relationship between the first component and the second component; 
generate an augmented process model that augments the process model to associate, in the process model, the search indicators, the component attributes, and the relationship indicator with the first component and the second component; and 
execute the augmented process model to initiate a process instance of the process, wherein the process instance is assigned a unique identifier to monitor a state associated with the process instance, wherein the process instance identifier associates process instance data corresponding with the disparate systems with the process instance, wherein the process instance executes the flow of the process across the plurality of components of the disparate systems, and wherein, when the process instance executes, the process instance uses the augmented process model Page 9 of 20Application No. 15/339,787Attorney Docket No. SP0198.01US/265343 Response Filed: 03/29/2021Reply to Office Action of: 01/01/2021 to initiate a search via a first search indicator and the first component attribute associated with the first component to obtain data associated with the first component and to subsequently initiate a search via the .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of records does not explicitly teach “receive component attributes for the plurality of components of the process, each of the component attributes indicating data to be captured by machine data searches associated with the corresponding component, the component attributes including a first component attribute associated with a first component and a second component attribute associated with a second component, wherein the first component and the second component perform sequential operations in the flow of the process; 
receive a relationship indicator indicating a relationship between the first component and the second component; generate an augmented process model that augments the process model to associate, in the process model, the search indicators, the component attributes, and the relationship indicator with the first component and the second component; and execute the augmented process model to initiate a process instance of the process, wherein the process instance is assigned a unique identifier to monitor a state associated with the process instance, wherein the process instance identifier associates process instance data corresponding with the disparate systems with the process instance, wherein the process instance executes the flow of the process across the plurality of components of the disparate systems, and wherein, when the process .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159